UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-7803 Name of Registrant: Vanguard Scottsdale Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2010  August 31, 2011 Item 1: Reports to Shareholders Annual Report | August 31, 2011 Vanguard Sector Bond Index Funds Vanguard Short-Term Government Bond Index Fund Vanguard Intermediate-Term Government Bond Index Fund Vanguard Long-Term Government Bond Index Fund Vanguard Short-Term Corporate Bond Index Fund Vanguard Intermediate-Term Corporate Bond Index Fund Vanguard Long-Term Corporate Bond Index Fund Vanguard Mortgage-Backed Securities Index Fund > For the 12 months ended August 31, 2011, Vanguards Sector Bond Index Funds produced solid returns in a period marked by pronounced ups and downs. > Vanguard Intermediate-Term Corporate Bond Index Fund delivered the highest return of the group; Vanguard Short-Term Government Bond Index Fund delivered the lowest. > In general, bond yields finished the period below their yields at the start. Contents Your Funds Total Returns. 1 Chairmans Letter. 4 Short-Term Government Bond Index Fund. 10 Intermediate-Term Government Bond Index Fund. 26 Long-Term Government Bond Index Fund. 42 Short-Term Corporate Bond Index Fund. 57 Intermediate-Term Corporate Bond Index Fund. 87 Long-Term Corporate Bond Index Fund. 116 Mortgage-Backed Securities Index Fund. 141 About Your Funds Expenses. 159 Trustees Approve Advisory Arrangement. 162 Glossary. 163 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A shipwhose performance and safety depend on the work of all handshas served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Funds Total Returns Fiscal Year Ended August 31, 2011 30-Day SEC Income Capital Total Yields Returns Returns Returns Vanguard Short-Term Government Bond Index Fund Signal® Shares 0.18
